DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 11/6/2021.  Claims 1-3 have been cancelled.  Claims 5-6 have been amended.  Claims 4 and 12 have been withdrawn from consideration.

Response to Arguments
	The Yao reference has been withdrawn in view of applicant’s amendment.

Rejoinders
Claim 5 is allowable. 
Claim 4 and 12, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A-C, as set forth in the Office action mailed on 4/1/2021, is hereby withdrawn and claims 4 and 12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Felix Fischer on 12/16/2021.
The application has been amended as follows: 
In claim 4, line 3, delete “the switch” and replace with --the rotating switch--.
In claim 4, line 2, delete “a wrist magnet” and replace with --the magnetic metal disc--.
In claim 4, line 2, delete “the second” and replace with --the mating engagement--.
In claim 4, line 4, delete “the wrist magnet” and replace with --the magnetic metal disc--.
In claim 4, line 5, delete “first magnetic element” and replace with --disc magnet--.
	In independent claim 5, line 4, delete “to be positioned” and replace with --adapted to be positioned.
	In independent claim 5, line 7, delete “in formed plastic” and replace with --therein and--.
	In independent claim 5, line 16, delete “supports” and replace with --adapted to support--.

	In claim 6, line 4, delete “extending” and replace with --extends--.
	In claim 6, line 4, delete “pliable wrist” and replace with --the pliable wrist--.
	In claim 6, line 5, delete “adapted to around” and replace with --adapted to surround--.
	In claim 8, line 4, delete “spade element” and replace with --bendable spade element--.
	In claim 10, line 3, delete “the spade” and replace with --the bendable spade--.
	In claim 11, line 1, delete “spade element” and replace with --bendable spade element--.
	In claim 11, line 2, delete “to wrap” and replace with --and adapted to wrap--.
	In claim 11, line 2, delete “92 forming” and replace with --forming--.
	In claim 11, line 3, delete “engaging” and replace with --adapted to engage--.
	In claim 12, line 3, delete “configured to” and replace with --adapted to--.
	In claim 12, line 6, delete “uninured arm” and replace with --uninjured arm.
	In claim 12, line 6, delete “encircling” and replace with --and adapted to encircle--.
	In claim 12, line 9, delete “encircling” and replace with --and adapted to encircle--.

Allowable Subject Matter
Claims 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 5, the art of record when considered alone or in combination neither anticipates nor renders obvious an arm support comprising a magnetic metal disc constrained within a mating modified conical lip segment spanning the vertical axis with a mating engagement arc have a second sector angle less than the sector angle, said mating modified conical lip segment concentrically received over the conical lip segment of the 
Regarding dependent claims 4 and 6-12, they are allowed due to their dependencies on independent claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yao of U.S. Patent Application Publication No. US 2016/00742205, Figure 1-13 illustrates claimed limitations support plate (122) having an engagement element (126).  Yao invention does not disclose a magnetic metal disc constrained within a mating modified conical lip segment spanning the vertical axis with a mating engagement arc have a second sector angle less than the sector angle, said mating modified conical lip segment concentrically received over the conical lip segment of the magnetic male tab.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786